Opinion of ti-ib Court by
Judge Williams:
The judgment recites that the record from the Fleming Circuit Court of the original judgment and execution referred to as an exhibit was on file, and as this was subsequently proved to be lost and by order of court was supplied, we are bound to regard the present record.
The evidence established a liability of the defendants either as heirs, distributees or trustees to pay this debt of their father, they having received from him largely over a sufficiency to satisfy it. As he seems to have distributed all his estate among his children, without providing for his debt, it cannot be regarded as an advancement made in good faith according to his and their circumstances. .
Judgment affirmed.